Citation Nr: 0626879	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1967 
to April 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
---, 2006 WL 1667936 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In an August 2002 
rating decision, the RO granted service connection for 
bilateral tinnitus, and assigned a 10 percent disability 
rating under Diagnostic Code 6260, effective May 9, 2002.  In 
February 2003, the veteran's representative filed a claim for 
entitlement to an increased evaluation for his service-
connected bilateral tinnitus, to include separate evaluations 
for each ear.  By a February 2003 rating decision, the RO 
denied the veteran's claim on the basis that Diagnostic Code 
6260 does not provide for assignment of separate 10 percent 
evaluations when tinnitus exists in each ear.  The veteran's 
representative appealed that decision to the Board. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, 
--- F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 19, 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 


ORDER

An increased evaluation for service-connected bilateral 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


